 



Exhibit 10
FIRST AMENDMENT
LICENSE AGREEMENT
(Clotalyst)
     This First Amendment to the Agreement (“First Amendment”), made and entered
into as of March 30, 2007 by and between CELL FACTOR TECHNOLOGIES, INC., now
BIOMET BIOLOGICS, INC. (“Biomet”), an Indiana corporation having its principal
office at 56 East Bell Drive, Warsaw, Indiana 46582, and THERMOGENESIS CORP.
(“TGC”) a Delaware corporation having its principal offices at 2711 Citrus Road,
Rancho Cordova, California 95742.
     TGC and Biomet entered into a certain supply agreement effective on
March 29, 2005 (“Agreement”).
     TGC and Biomet desire to amend this Agreement to change its structure from
a supply agreement to a license agreement and make other modifications.
     The parties therefore agree as follows:
1. Title. The title of the Agreement is hereby amended by replacing “Supply
Agreement” with “License Agreement.”
2. Recitals. In the recitals, the third WHEREAS clause is hereby amended by
replacing it as follows:
     WHEREAS, CFT desires to license TGC’s Clotalyst Rights and Clotalyst
Reagent Rights (as defined below);
3. Article I. Definitions. Article I of the Agreement is hereby amended as
follows:
     (a) by replacing Section 1.5 as follows:

  1.5   “Product(s)” means TGC’s Thrombin disposable and Reagent that meets the
performance specifications in Appendix A and will be sold under the CFT
trademark Clotalyst. After CFT purchases all required Products under
Section 2.1, the definition of Products will be replaced by the following
definition. “Product(s)” means Clotalyst Reagent.

     (b) by adding Section 1.9 as follows:
     1.9 “Clotalyst Reagent” means TGC’s current TPD reagent for incorporation
into CFT’s Clotalyst that is covered by a valid claim of a patent within
Clotalyst Reagent Rights.
     (c) by adding Section 1.1 0 as follows:

 



--------------------------------------------------------------------------------



 



ThermoGenesis & Biomet   First Amendment

  1.10   “Clotalyst Rights” means TGC’s Intellectual Property required for CFT
to make, use, sell, offer to sell, sell, and import the Clotalyst, including,
but not limited to U.S. Patent No. 6,274,090 and U.S. Patent No. 6,472,162.

     (d) by adding Section 1.11 as follows:

  1.11   “Clotalyst Reagent Rights” mean TGC’s Intellectual Property required
for CFT to make, use, offer to sell, sell, and import Clotalyst Reagent.

     (e) by adding Section 1.12 as follows:

  1.12   “Net Sales” mean sales less commissions received by CFT and/or its
licensees from the sale of CFT’s Clotalyst disposable that uses the Clotalyst
Reagent and meets the performance specifications in Appendix A.

4. Article II. Terms and Conditions of Sale. Article II of the Agreement is
hereby amended as follows:
     (a) by replacing Section 2.1 with the following:

  2.1   Purchase. TGC shall supply Product and CFT shall purchase Product at the
transfer price according to the terms and conditions of sale set forth below.
CFT shall purchase five hundred (500) Products as of the date in the
introductory paragraph, and CFT shall purchase at least five hundred
(500) Products each subsequent calendar quarter to reach a total purchase
quantity of at least two thousand five hundred (2,500 Products after the date in
the introductory paragraph of this First Amendment.

     (b) by replacing Section 2.2 with the following:

  2.2   Forecast. CFT shall provide TGC with a mutually agreed upon reasonable
forecast for the purchase of Products.

     (c) by deleting in its entirety Section 2.5.
     (d) by adding new Section 2.16 as follows:
     2.16 Purchase of Clotalyst Reagent. TGC shall supply Clotalyst Reagent and
CFT shall purchase Clotalyst Reagent at a transfer price that shall not exceed
ten dollar ($10.00) for each Product, F.O.B. TGC Point of Shipment according to
the terms and conditions of sale. The Clotalyst Reagent transfer price will be
adjusted according to the PPI index change at the second and forth anniversary
of this First Amendment, with each adjustment not being more than a ten percent
(10%) change.

 



--------------------------------------------------------------------------------



 



ThermoGenesis & Biomet   First Amendment

5. Article III. Manufacturing and Regulatory Responsibilities. Article III of
the Agreement is hereby amended as follows:
     (a) by replacing Section 3.1 with the following:
     3.1 Manufacturing. TGC shall assist CFT to assume manufacturing
responsibility for the Clotalyst (excluding Clotalyst Reagent) by transferring
to CFT all manufacturing information and know-how related to the Clotalyst.
     (b) by replacing Section 3.3(a) with the following:
     (a) Approvals. TGC shall be responsible for obtaining and maintaining any
and all reasonably necessary regulatory approvals and clearances required for
marketing and selling Clotalyst Reagent in the Territory including TGC’s tasks
identified in Appendix B to this Agreement.
     (c) by replacing Section 3.3(b) with the following:
     (b) FDA Accession Number. TGC shall provide CFT with the name under which
the Clotalyst Reagent was cleared by the FDA (under the CryoSeal I PMA approval)
and the FDA PMA approval application number, as appropriate, so CFT can access
TGC’s Clotalyst Reagent FDA file. TGC shall reasonably assist CFT to obtain
CFT’s own NDA, ANDA, or biological license application in the event that CFT
decides to manufacture Clotalyst Reagent under CFT’ license in Section 9.3.
     (d) by replacing Section 3.3(c) with the following:
     (c) Labeling. TGC shall label Clotalyst Reagent with TGC’s primary closure
labeling.
6. Term. Section 4.1 of the Agreement is hereby amended by replacing it as
follow:
     4.1 Term. This Agreement shall commence on the date hereof and shall
continue for the life of last to expire of the patents within Clotalyst Reagent
Rights.
7. Article IX. License. The Agreement is hereby amended adding a new Artic e IX
as follows:
ARTICLE IX
License
     9.1 License Conversion Fee. CFT shall pay to TGC a fee for license
conversion and completion of minimum payments of thirty thousand dollars
($30,000) upon signing this First Amendment.
     9.2 Clotalyst License. TGC hereby grants to CFT, under Clotalyst Rights, a
non-exclusive, royalty-bearing license to make, use, offer to sell, sell and
import the Clotalyst, excluding Clotalyst Reagent, throughout the Territory.

 



--------------------------------------------------------------------------------



 



ThermoGenesis & Biomet   First Amendment

     9.3 Royalties. CFT shall pay to TGC a royalty of six percent (6.0%) on Net
Sales throughout the Territory of CFT’s Clotalyst disposable that uses the
Clotalyst Reagent.
     9.4 Accounting
     (a) Payment of Royalties. Royalties are due for payment each calendar
quarter that ends in March, June, September and December. CFT shall pay TGC
royalties due for payment within forty-five (45) days after the end of each
calendar quarter, and each payment will include a written report indicating the
Net Sales of Products.
     (b) Royalty Records. CFT shall maintain records in sufficient details to
determine the royalties payable under this Agreement, and CFT shall retain these
records for at least three (3) years after the royalties are due for payment.
     (c) Records Inspection. TGC may request to inspect CFT’s record directly
related to Net Sales that occurred during the immediately preceding three
(3) years or less by providing CFT with an inspection notice. Upon CFT’s receipt
of such notice, CFT will have sixty (60) days to perform a self-inspection of
its records to verify, and adjust if necessary, CFT’s royalty payment made under
this Agreement and inform TGC of results from this self-inspection. If TGC does
not agree with CFT’s self-inspection results, TGC may at its own expense request
CFT to permit a mutually agreed upon independent entity to inspect CFT’s records
directly related to Net Sales that occurred during the immediately preceding
three (3) years or less. Within a reasonable time after TGC’s request for an
independent inspection, CFT shall make available CFT’s records directly related
to Net Sales to the independent entity for the sole purpose of verifying the
royalties payable under this Agreement. Prior to gaining access to CFT’s
records, the independent entity shall be required to enter into a written
non-disclosure agreement that prohibits disclosure of CFT’ records to any third
party. If the independent entity determines with CFT’s agreement that CFT has
underpaid royalties by more than five thousand dollar: ($5,000) or five percent
(5%), whichever is less, CFT shall reimburse TGC for the reasonable records
inspection expenses.
     (d) Royalty Adjustment. If after the date of this Agreement in the
introductory clause, CFT is required to pay a non-affiliated third party or
parties a royalty to commercialize Products, CFT shall reduce the corresponding
royalties payable to TGC by fifty percent (50%) of the amount actually paid t
the non-affiliated third party or parties; provided, however, the effective
royal rate CFT pays TGC, regardless of the amount of third party or parties
royalties paid by CFT, will not be reduced by more than fifty percent (50%) of
the amount otherwise payable.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



ThermoGenesis & Biomet   First Amendment

     The parties are signing this First Amendment as of the date in the
introductory paragraph

             
ThermoGenesis Corp.
      Biomet Biologics, Inc.    
 
           
 
           
/s/ Kevin M. Simpson
      /s/ Joel C. Higgins                  
By
      By    
Kevin M. Simpson
      Joel C. Higgins    
President, General Manager of Surgical
      Vice President — Operations    
Wound Care
           

[First Amendment to ThermoGenesis Corp. and Biomet Biologics, Inc. License
Agreement dated as of March 30, 2007 (BMT6511)]

 